Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the amendment 03/05/2021:
Claims 1-10 have been examined.
Claims 1 and 3-10 have been amended by Applicant.
Claims 1-10 have been allowed.

Response to Amendment
Drawings
1.	Applicant’s amendments have overcome the drawings objections to from the previous Office Action.
	
Claim Objections
1.	Applicant’s amendments have overcome the claim 4 objections to from the previous Office Action.


Claim Interpretation
1.	Applicant appears not to argue, in remarks filed on 03/05/2021, the claim interpretation (invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations in claims 1-10) from the previous office action.
		

Claim Rejections - 35 USC § 112
1.	Applicant’s amendments have overcome the 112(a) or 112 1st paragraph rejections to claims 3 and 6-8 from the previous Office Action.
2.	Applicant’s amendments have overcome the 112(b) or 112 2nd paragraph rejections to claims 1-10 from the previous Office Action.

ALLOWABLE SUBJECT MATTER
The following is an examiner’s statement of reasons for allowance: 
In performing initial search and additional search, in response to amended claims, the examiner was able to find the closest prior art of record, which is Takaki (Pub. No.: US 2018/0162392A1) taken either individually or in combination with other prior art of GEHRING (Pub. No.: DE 102005036714A1), Otsuka (Pub. No.: US 2017/0153644A1), Shirai (US Pat. No.: 5710565), Morimura (Pub. No.: US 2017/0225617A1) and Nanami (Pub. No.: US 2015/0183431A1), who describe when a likelihood of a collision between an object and an own vehicle is determined to be present, an vehicle control apparatus that calculates an object width indicating a size of the object in a lateral direction and an overlap ratio indicating a proportion of an amount of overlap in the lateral direction between the calculated object width and a determination area that is virtually set ahead of the own vehicle; based on the calculated overlap ratio, an operation timing for a collision avoidance control set; the object width changed when the overlap ratio is less than a predetermined threshold such that the object width is less than the object width when the overlap ratio is greater than the predetermined threshold; the operation timing for the collision avoidance control set based on a new overlap ratio calculated based on the determination area and the object width after change.

In regards to claims 1-10, Takaki (Pub. No.: US 2018/0162392A1) taken either individually or in combination with other prior art of record fail to teach or render obvious the following feature(s) / limitation(s): 
performing safe operation of the own vehicle of at least one of avoiding occurrence of collision with the other vehicle and of reducing collision damage when a predetermined operating condition is satisfied; and 
adjusting the predetermined operating condition to another operating condition which is stricter than the predetermined operating condition so as to suppress an execution of the safe operation of the own vehicle when a position of the other vehicle detected by the sensor is outside the width direction range after the width direction range has been estimated, as compared with a condition of the execution of the safe .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YURI KAN whose telephone number is (571) 270-3978.  The examiner can normally be reached on Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

/YURI KAN, P.E./Primary Examiner, Art Unit 3662